Powell, J.
1. The evidence, though somewhat weak and circumstantial, is not legally insufficient to support the verdict.
2. While the accused in a criminal case, in making his statement to the jury, has the right to state that he has received a certain letter, and to state its contents, it is not error for the court to refuse to allow him to make profert of the letter without proof of its genuineness, or, without such proof, to allow him to introduce the letter as a part of his statement. Woodard v. State, 5 Ga. App. 447 (63 S. E. 573), and. cases therein cited.
3. The testimony objected to as being a mere proposition of compromise was not objectionable as such.
4. No material error appears. Judgment affirmed.